NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

LARRY McMILLAN,                 :    CIV. NO. 17-13435 (RMB)
                                :
                  Plaintiff     :
     v.                         :         OPINION
                                :
C. RAY HUGHES, Administrator    :
Southern State Correctional     :
Facility, et al.,               :
                                :
                  Defendants    :



     For the reasons stated in the accompanying Opinion filed

herewith,

     IT IS therefore on this 12th day of April 2019,

     ORDERED that the Clerk shall file, under the docket entry

“Amended Complaint,” Plaintiff’s proposed amended complaint (ECF

No. 5-1); and it is further

     ORDERED that the Section 1983 claim for violation of the

Fourth Amendment and the parallel claims under the New Jersey Civil

Rights Act and the New Jersey Constitution in the amended complaint

may proceed against John Does #2 and #3; and it is further

     ORDERED that the remaining claims in the amended complaint

are dismissed without prejudice, pursuant to 28 U.S.C. §§ 1915 (e)

(2)(B) and 1915A(b); and it is further

     ORDERED that the Clerk shall issue the attached subpoena and

serve it by certified mail on Administrator C. Ray Hughes, Southern
State Correctional Facility, 4925 Route 47, Delmont, New Jersey

08314; and it is further

     ORDERED that the Clerk shall serve a copy of this Order and

the accompanying Opinion on Plaintiff by regular U.S. mail.




                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              United States District Judge




                                2
